Dismissed and Memorandum Opinion filed April 9, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00037-CV

                        HELEN MAYFIELD, Appellant
                                        V.

  JOHN CUOCO, STEVE FULLJART, KBTX NEWS, A CORPORATION
    and GRAY COMMUNICATIONS, A CORPORATION, Appellees

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-26159

              MEMORANDUM                         OPINION

      Appellant filed a notice of appeal on January 10, 2012, to appeal two orders
signed December 13, 2011. The appeal was abated during this court’s review of
appellant’s claim of indigency. See Tex. R. App. P. 20.1. According to this court’s
order issued November 29, 2012, reinstating the appeal, appellant is entitled to
proceed on appeal without the advance payment of costs.
      The clerk’s record has now been filed. According to the record, appellant
seeks to appeal an order granting the motion for summary judgment filed by
appellees Steve Fullhart and KBTX-TV. Appellant also seeks to appeal an order
denying her counter-motion for summary judgment. Our record does not contain
any documentation concerning resolution of the claims against the other defendant
named in the suit, John Cuoco. The trial court’s docket sheet included in the record
indicates that the case has been set for trial. Therefore, it appears that the summary
judgment in favor of the media defendants, even though denominated as final, is
interlocutory.

      Generally, appeals may be taken only from final judgments. Ogletree v.
Matthews, 262 S.W.3d 316, 319 n. 1 (Tex.2006). Interlocutory orders are not
appealable unless explicitly made so by statute. Stary v. DeBord, 967 S.W.2d 352,
352–53 (Tex. 1998). We strictly construe statutes granting this court jurisdiction
over interlocutory appeals. See Am. Online, Inc. v. Williams, 958 S.W.2d 268, 271
(Tex. App.—Houston [14th Dist.] 1997, no pet.).

      A media defendant may appeal an interlocutory order denying a motion for
summary judgment raising a free speech defense. See Tex. Civ. Prac. & Rem.
Code § 51.014(a)(6). In this case, the media defendants’ motion for summary
judgment was granted. The order denying appellant’s counter-motion for summary
judgment is not an appealable interlocutory order. See Kaufman v. Islamic Soc. of
Arlington, 291 S.W.3d 130, 137 (Tex. App.—Fort Worth 2009, pet. denied).

      Accordingly, the court notified appellant that the appeal was subject to
dismissal for want of jurisdiction unless a response demonstrating that this court
has jurisdiction was filed within fifteen days. More than thirty days have passed,
and no response has been filed.

                                          2
      We order the appeal dismissed for want of jurisdiction.

                                 PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                        3